Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A method comprising:
	obtaining timing information for processing among layers of a first client-side information handling system (IHS); [Abstract idea of collecting data. Also additional elements that do not amount to more than the judicial exception.]
	comparing the timing information to threshold values to provide a comparison; [Abstract idea of analyzing data.]
	using the comparison to identify an area of the first client-side IHS in which a problem exists; and [Abstract idea of analyzing data.]
	initiating remedial action directed to the problem in the area of the first client-side IHS. [Abstract idea of manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 2 recites the following:
	The method of claim 1, wherein the area is selected from a group consisting of a software application, an operating system (OS), and a hardware component of the first client-side IHS.	 [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 3 recites the following:
	The method of claim 2, wherein the timing information comprises a first time period representing a latency of a first request from the software application to the OS and a second time period representing a latency of a second request from the OS to the hardware component. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 4 recites the following:
	The method of claim 2, wherein the timing information comprises a third time period representing a latency of a first response from the hardware component to the OS and a fourth time period representing a latency of a second response from the OS to the software application. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 5 recites the following:
	The method of claim 1, wherein the threshold values are generic default threshold values generated from processing of information regarding timing obtained from a plurality of client-side IHSs. [Abstract data types and abstract idea of analyzing data.]
MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 6 recites the following:
	The method of claim 1, wherein the threshold values are user-specific threshold values generated by modifying generic default threshold values generated from the processing of information regarding timing obtained from a plurality of client-side IHSs, wherein the modifying comprises adjusting the generic default threshold values based on specific information of the first client-side IHS. [Abstract data types and abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 7 recites the following:
	The method of claim 1, wherein the initiating remedial action directed to the problem in the area of the first client-side IHS is performed using machine learning (ML). [Abstract idea of manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.

	Claims 8-14 are rejected based on similar rationale given to claims 1-7.
	Claim 15 is rejected based on similar rationale given to claims [1, 3 and 4].
	Claims 16-19 are rejected based on similar rationale given to claims 2 and 5-7
	Claim 20 recites the following:
	The method of claim 17, wherein the generic default threshold values are downloaded to the client-side IHS. [Abstract idea of transmitting data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. US 2010/0211959 (hereinafter “Chan”).
	Regarding claim 1, Chan teaches:
	A method comprising: obtaining timing information for processing among layers of a first client-side information handling system (IHS); [0057: “the timer manager may continue to monitor one or more conditions (e.g., whether timers occur or whether tasks are completed well ahead of timer timeout period values) that affect one or more components (e.g., a component responsible for retrieving data blocks) in the plurality of components on the node 104.” Also see FIG. 1-2 and paragraphs 013-021 for description of layers.]
	comparing the timing information to threshold values to provide a comparison; [0057: “the timer manager may continue to monitor one or more conditions (e.g., whether timers occur or whether tasks are completed well ahead of timer timeout period values) that affect one or more components (e.g., a component responsible for retrieving data blocks) in the plurality of components on the node 104” (Emphasis added). In other words, a timer is monitored and compared to a timeout period value.]
	using the comparison to identify an area of the first client-side IHS in which a problem exists; and [0057: “the timer manager may continue to monitor one or more conditions (e.g., whether timers occur or whether tasks are completed well ahead of timer timeout period values) that affect one or more components (e.g., a component responsible for retrieving data blocks) in the plurality of 
	initiating remedial action directed to the problem in the area of the first client-side IHS. [0057: “Based on the conditions, the timer manager may suppress expiration of a timer that is associated with the first timer during runtime of the first task. Alternatively and/or additionally, based on the conditions, the timer manager may delay expiration of a timer that is associated with the first timer during runtime of the first task.” Accordingly, in order to prevent an error in a component where the timeout period value has been reached, the timer manager initiates a remedial action such as suppressing expiration time of a timer.]
	Regarding claim 2, Chan teaches:
	The method of claim 1, wherein the area is selected from a group consisting of a software application, an operating system (OS), and a hardware component of the first client-side IHS. [0015-0016: “software on a node 104 may comprise a layered structure with multiple software layers (e.g., 108-1 through 108-3)”; and 0021: “the clusterware component 110-4 in layer 2 may depend on the disk I/O component 110-1 (e.g., for retrieving configuration information) and the network I/O component (e.g., for sending and receiving messages from other nodes 104 in the multi-node system 102) in layer 1.”]
	Regarding claim 3, Chan teaches:
	The method of claim 2, wherein the timing information comprises a first time period representing a latency of a first request from the software application to the OS and a second time period representing a latency of a second request from the OS to the hardware component. [0022: “At any given time, zero or more tasks may be performed by the components 110 deployed on a node 104. A task may use zero, one or more timers to set time boundaries for other tasks on which the task 
	Regarding claim 4, Chan teaches:
	The method of claim 2, wherein the timing information comprises a third time period representing a latency of a first response from the hardware component to the OS and a fourth time period representing a latency of a second response from the OS to the software application. [0066: “Changes in timers may vertically propagate from a lower layer to higher layers. Changes in timers in a layer may also be propagated to other horizontally inter-related timers in the same layer. Thus, in these situations, the timer manager may further adjust a third timer to a third new timeout period value, which is greater than the second new timeout period value adjusted in block 360.” In other words, multiple layers can have timers that inter-depend on each other.]
	Regarding claim 5, Chan teaches:
	The method of claim 1, wherein the threshold values are generic default threshold values generated from processing of information regarding timing obtained from a plurality of client- side IHSs. [0048: “a timer manager on a node 104 determines a set of current timeout period values for a set of timers. Here, the set of timers forms a hierarchy based on a set of inter-dependent relationships among a plurality of components on a node.”]
	Regarding claim 6, Chan teaches:
	The method of claim 1, wherein the threshold values are user-specific threshold values generated by modifying generic default threshold values generated from the processing of information regarding timing obtained from a plurality of client-side IHSs, wherein the modifying comprises adjusting the generic default threshold values based on specific information of the first client-side IHS. [0056: “The first timer that is adjusted by the timer manager may have a default timeout period value, or a user configured timeout period value.”]
	Claim 8-13 are rejected based on the same citations and rationale given to claims 1-6.
	Claim 15 is rejected based on the same citations and rationale given to claims [1, 3 and 4].
	Claims 16-19 are rejected based on the same citations and rationale given to claims 2 and 5-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Chan et al. US 2010/0211959 (hereinafter “Chan”) in view of Examiner’s Official Notice.
	Regarding claim 7, Chan teaches: The method of claim 1, wherein the initiating remedial action directed to the problem in the area of the first client-side IHS is [0057: “Based on the conditions, the timer manager may suppress expiration of a timer that is associated with the first timer during runtime of the first task. Alternatively and/or additionally, based on the conditions, the timer manager may delay expiration of a timer that is associated with the first timer during runtime of the first task.” Accordingly, in order to prevent an error in a component where the timeout period value has been reached, the timer manager initiates a remedial action such as suppressing expiration time of a timer.]
	performed using machine learning (ML). [Examiner takes official notice that using machine learning to decide a remedial action is well-known and routine in the art, and would be an obvious variation of Chan’s invention.]
	Claim 14 is rejected based on the same citations and rationale given to claim 7.
	Regarding claim 20, Chan teaches: The method of claim 17, wherein the generic default threshold values are [0048: “a timer manager on a node 104 determines a set of current timeout period 
	downloaded to the client-side IHS. [Examiner takes official notice that downloading data is well-known and routine in the art, and would be an obvious variation of Chan’s invention.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.